IN THE DISTRICT COURT OF APPEAL
STATE FARM MUTUAL                   FIRST DISTRICT, STATE OF FLORIDA
AUTOMOBILE INSURANCE
COMPANY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5351

MARCY SCARDINO,

      Appellee.


_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Rhonda B. Boggess and Gina P. Grimsley of Taylor, Day, Grimm & Boyd,
Jacksonville, for Appellant.

Celene H. Humphries and Shea T. Moxon of Brannock & Humphries, Tampa; Eric
S. Block and Fraz Ahmed of Law Offices of Eric S. Block, P.A., Jacksonville;
Zachary Von Roenn of Law Office of Zachary Von Roenn, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and M.K. THOMAS, JJ., CONCUR.